         Case 3:20-cr-00464-SI   Document 16     Filed 02/11/21   Page 1 of 2




Conor Huseby, OSB #06373
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Conor_Huseby@fd.org

Attorney for Defendant




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                    No. 3:20-cr-00464-SI

                              Plaintiff,     UNOPPOSED MOTION TO
                                             CONTINUE TRIAL DATE
                  v.

PHILLIP JOHN WENZEL,

                            Defendant.



      The defendant, Phillip Wenzel, through his attorney, Conor Huseby, respectfully

moves this Court for an order continuing the trial date in the above-entitled case for

approximately 90 days. Trial is presently scheduled for Tuesday, March 2, 2020. The

additional time is needed because this case has recently been reassigned within the




Page 1 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00464-SI      Document 16      Filed 02/11/21    Page 2 of 2




United States Attorney’s Office. More time is needed to see if the parties can reach a

resolution, and if not, to file motions, obtain additional discovery, and prepare for trial.

       The government, through Assistant United States Attorney Thomas Ratcliffe, has

been consulted about this continuance request and has no opposition to this motion to

continue the trial date.

       Mr. Wenzel understands that this motion will result in excludable delay under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

       Respectfully submitted this 11th day of February, 2021.

                                           /s/ Conor Huseby
                                           Conor Huseby
                                           Assistant Federal Public Defender




Page 2 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
